Exhibit 10.1

 

LOGO [g904715snap1.jpg]

Heather L. Cohen

EVP Human Resources

Conmed Corporation

525 French Road

Utica, New York 13502

Direct Dial (315) 624-3215

[DATE], 2015                    

[NAME]

[ADDRESS]

 

Re:

Change in Control Severance Agreement

Dear [NAME]:

Reference is made to the Change in Control Severance Agreement between you and
CONMED Corporation (the “Company”) dated as of [DATE] (the “Agreement”). As you
are aware, the Company expects to adopt a general severance plan in the future,
the terms of which (and of your participation) will be determined by the
Company’s Board of Directors (or Compensation Committee) in its sole discretion.
As a condition to your potential eligibility to participate in any such plan,
notwithstanding anything in your Agreement to the contrary, you hereby agree to
terminate, effective as of the date set forth above, your Agreement, which will
hereafter be of no further force or effect.

 

Sincerely, Heather L. Cohen

 

Agreed and Accepted:

 

[NAME]

 

525 French Road, Utica, New York 13502 — 315-797-8375 — 800-765-8375